DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
Claims 1, 3-7 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGA JP-2014-233252, rejections based on the attached translation document, in view of TANABE JP 2018-139615, rejections based on the associated US PGPub 20210207073 and further in view of POWELL US 6066497.
With respect to claim 1, 6, SUGA discloses a culture container and system comprising culture vessel 100, (0019, Fig 1), a refrigerator 50 (liquid storage) storing a medium and the like, wherein tubes (lines) connect all the components and the tube systems are assembled in a clean environment with a closed container to maintain the cleanliness of the sealed environment (closed system) lines wherein a stacked (multistage shelf) culture container is housed in a thermostat 2 (arranged in incubator) (0068-70, Fig 12), the stacked culture container is a sealed container 10 with an inlet port P01 and an outlet port P02 (liquid supply/discharge port)(0055-57, Fig 8) wherein a control system inclines the culture container for seeding and inclines for collection/discharging through the port (posture changeable) (0071-74) with three driving mechanisms (driver) and a controller (0069) but does not explicitly disclose a plurality of culture containers each of which has the claimed features or the drivers are configured to drive the culture about two orthogonal axis with the second driver is disposed in a vicinity of the first and connected to the second axis.. 
However, TANABE discloses a multilayer culture vessel with a vent cap (liquid supply/discharge port) for introducing solution, the culture vessel is rotated for filling (Figs 1-2, 0032) in which a plurality of culture vessels are placed on a cart in a storage (Fig 5, 12 0033-35). TANABE further discloses a culture vessel operation device for introducing a culture solution (distributing liquid to each shelf) and a culture solution recovery process (collecting and discharging liquid from each shelf), the culture vessel operation device comprising a drive control portion (controller) configured to control multiple drive portions with an electric motor for rotating around the axis X1 and an electric motor for rotating around the axis X2 (first, second drivers) wherein the two axes X1, X2 extend in the X and Y directions respectively (orthogonal) and the drivers are disposed close by and the second driver is connected to the second axis via a transmission part configured to transmit power to the second axis in a direction parallel to the first axis (0052-59, Fig 9-10, 13-14). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the device of SUGA to include a plurality of similar multilayer culture vessels loaded together into a storage/incubator as taught by TANABE because it allows for easily processing multiple culture vessels with minimal operator labor (0004-5) and to include the features of the rotational drivers as taught by TANABE because the series of processes, i.e. the introduction of the culture solution seeded with cells into the multi-layer culture vessel, the cell culture, the observation of the cultured cells, and the recovery of the cultured cells, can be performed without the operator touching the multi-layer culture vessel. This can reduce the labor of the operator in mass cell culture, and effectively prevent the cultured cells from being adversely affected as a result of the operator giving an unnecessary impact to the culture medium in the multi-layer culture vessel or unnecessarily touching the multi-layer culture vessel (0067).
SUGA modified by TANABE does not explicitly disclose the plurality of culture containers are connected to each other via the closed system lines while changing the posture of each container. 
However, POWELL discloses a cell culture apparatus comprising a plurality of bottles (containers) with dip tube (port) (Fig 10, Col 10, lines 64-66) located on a rotor equipped with a removable cover and automatic temperature control system (in incubator)(Col 5, lines 1-7), the bottles interconnected via a manifold assembly to a multi-channel pump (Fig 1, 11), the rotor may be made to tilt (bottles in incubator posture changeable) (Col 4, lines 23-36) and the arrangement allowing fluid to be pumped into or out of selected bottles (Col 5, lines 8-13) including for sterilization while the bottles are interconnected (cell culture containers are connected to each other via the closed system lines) (Col. 7, lines 19-27). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the system of SUGA to include the bottles in an incubator interconnected while tilting as taught by POWELL because it allows for maintaining sterility of the system after connection, which substantially reduces the likelihood of contamination (Col 7. Lines 25-27). 
With respect to claim 3, SUGA discloses a stacked (multistage shelf) culture container is housed in a thermostat 2 (arranged in incubator) (0068-70, Fig 12), the stacked culture containers in a sealed container 10 with a medium inlet port P01 and outlet port P02 (liquid supply/discharge port) (0055-57, Fig 8), the container being mounted so as to be able to change its posture by means of a connecting member which transmits a change in posture (transmission part) to an oscillating mechanism which has 3 sets of vertical driving mechanisms (drive mechanism, first, second driver) which rotated the system around an axis (0040) and a control system that moves the culture container for seeding (for distributing the liquid to each shelf) and inclines for collection/discharging through the port (posture changeable) (0069-74, Fig 12) with tubes (lines) connecting all the components, including the port and the tube systems are assembled in a clean environment with a closed container to maintain the cleanliness of the sealed environment with the tubing connected during inclination (liquid supply/discharge tube configured to be kept connected to the port while driving); (0068-74, Fig 12). SUGA discloses three driving mechanisms (driver) and a controller (0069) wherein a control system inclines the culture container for seeding and inclines for collection/discharging through the port (posture changeable) (0071-74) but does not explicitly disclose a plurality of culture containers each of which has the claimed features or the drivers are configured to drive the culture about two orthogonal axis with the second driver is disposed in a vicinity of the first and connected to the second axis.
However, TANABE discloses a multilayer culture vessel with a vent cap (liquid supply/discharge port) for introducing solution, the culture vessel is rotated for filling (Figs 1-2, 0032) in which a plurality of culture vessels are placed on a cart in a storage (Fig 5, 12 0033-35). TANABE further discloses a culture vessel operation device for introducing a culture solution (distributing liquid to each shelf) and a culture solution recovery process (collecting and discharging liquid from each shelf), the culture vessel operation device comprising a drive control portion (controller) configured to control multiple drive portions with an electric motor for rotating around the axis X1 and an electric motor for rotating around the axis X2 (first, second drivers) wherein the two axes X1, X2 extend in the X and Y directions respectively (orthogonal) and the drivers are disposed close by and the second driver is connected to the second axis via a transmission part configured to transmit power to the second axis in a direction parallel to the first axis (0052-59, Fig 9-10, 13-14). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the device of SUGA to include a plurality of similar multilayer culture vessels loaded together into a storage/incubator as taught by TANABE because it allows for easily processing multiple culture vessels with minimal operator labor (0004-5) and to include the features of the rotational drivers as taught by TANABE because the series of processes, i.e. the introduction of the culture solution seeded with cells into the multi-layer culture vessel, the cell culture, the observation of the cultured cells, and the recovery of the cultured cells, can be performed without the operator touching the multi-layer culture vessel. This can reduce the labor of the operator in mass cell culture, and effectively prevent the cultured cells from being adversely affected as a result of the operator giving an unnecessary impact to the culture medium in the multi-layer culture vessel or unnecessarily touching the multi-layer culture vessel (0067).
SUGA modified by TANABE does not explicitly disclose the plurality of culture containers are connected to each other via the closed system lines while changing the posture of each container. However, POWELL discloses a cell culture apparatus comprising a plurality of bottles (containers) with dip tube (port) (Fig 10, Col 10, lines 64-66) located on a rotor equipped with a removable cover and automatic temperature control system (in incubator)(Col 5, lines 1-7), the bottles interconnected via a manifold assembly to a multi-channel pump (Fig 1, 11), the rotor may be made to tilt (bottles in incubator posture changeable) (Col 4, lines 23-36) and the arrangement allowing fluid to be pumped into or out of selected bottles (Col 5, lines 8-13) including for sterilization while the bottles are interconnected (cell culture containers are connected to each other via the closed system lines) (Col. 7, lines 19-27). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the system of SUGA to include the bottles in an incubator interconnected while tilting as taught by POWELL because it allows for maintaining sterility of the system after connection, which substantially reduces the likelihood of contamination (Col 7. Lines 25-27).
With respect to claim 4, SUGA discloses liquid supply and discharge ports for medium inlet and outlet (0055-57, Fig 8) and a driver configured to drive the container so that the posture varies from horizontal while injecting to tilted for discharge (0069-74, 0077), but does not explicitly disclose a singular inlet/outlet port. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate the two ports into one, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). MPEP 2144.04.
With respect to claim 5, SUGA discloses a flow path (communication portion) corresponding to each of the culture containers (shelf spaced) at a side of one end edge of each culture container when in the stacked configuration, wherein the culture containers are separated by walls at portions other than the flow path and walls at the edge for keeping the fluid in each culture surface when horizontal (0029-0038, Fig 1, 2A,B), wherein the drive is configured to drive the culture container so that the posture varies from horizontal while injecting to tilted for discharge (0069-74, 0077) in which the volume of liquid stored on each culture surface can be adjusted by the inclination angle (0039-41)(drive mechanism is capable of being used in claimed configuration). 
With respect to claim 7, SUGA does not explicitly disclose an automatic winding mechanism configured to wind up extra length of the tube. However, POWELL discloses a cell culture apparatus where excess length of tubing is wrapped around a tube storage means on a rotor (actuator and rotation mechanism) (Col 3, lines 1-6, Col 6 lines 34-59, Fig 8-9). It would have been obvious to one of ordinary skill in the art to modify the device of SUGA to include the tube winding mechanism as taught by POWELL because it provides the advantage of allowing the cell culture vessels to be moved without having to disconnect the fluid connection thereto by providing storage for a sufficient length of tubing while the device is in use (Col 2, lines 62-Col 3, line 4). POWELL does not explicitly disclose the winding is automatic, however, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tube winding mechanism automatic since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. MPEP 2144.04. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically applicant argues the newly introduced amendments are not taught in the previously cited portions of the references. The current rejection has been updated to cite different portions of the prior art that meet the newly amended limitations, see above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799